Citation Nr: 0500227	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected bilateral tinnitus currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 until June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral tinnitus, evaluated as 10 percent disabling.  
Service connection and a 50 percent rating are also in effect 
for bilateral hearing loss.


FINDING OF FACT

The veteran's bilateral tinnitus is manifested by constant 
ringing; it does not present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.87a, Diagnostic Code (DC) 6260 (2002), DC 
6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2002 decision and the August 
2003 statement of the case (SOC) that the evidence did not 
show that the criteria for a higher initial evaluation for 
the claimed condition had been met.  The August 2003 SOC 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in a letter dated November 2002, the RO notified the 
appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision and the SOC adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In November 2002, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

The Board also notes that the November 2002 letter was sent 
to the appellant prior to the RO's November 2002 decision 
that is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded a VA examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II. Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that an increased evaluation is warranted 
for his bilateral tinnitus.  

The history of the veteran's bilateral tinnitus, see 38 
C.F.R. § 4.1, includes reports showing that he served with 
military occupation specialties of court reporter and later 
law clerk, and that he was to have no assignment involving 
habitual or frequent exposure to loud noises or firing of 
weapons.  A consultation sheet located in the veteran's 
service medical records, dated January 1968, showed that he 
had tinnitus, right ear.  On a VA report of medical 
examination for disability evaluation dated July 1968 there 
is a notation, "constant ringing."  A further notation 
exists on a VA audiometric examination report from July 1968, 
"Vet allegedly experiences constant bilateral tinnitus which 
he states makes it difficult to respond.  Nonetheless he was 
able to comply with standard procedure."  Finally, a VA 
audio exam in August 2002 also shows complaints of bilateral 
tinnitus.

The Board first notes that during the pendency of this 
appeal, the regulations relating to tinnitus were amended 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (May 14, 
2003).  The new regulation merely codified existing VA 
practice to award a maximum of a single 10 percent rating for 
tinnitus regardless of whether it is bilateral or unilateral.  
In keeping with VA practice and appropriate precedent, the 
Board will apply the version of the regulation that is most 
favorable to the veteran, since the regulations changed 
during the pendency of his appeal.  See VAOPGCPREC 7-2003 
(2003).

Under both the new and the old regulations, the highest 
schedular rating for tinnitus is 10 percent.  38 C.F.R. § 
4.87, DC 6260 (2002); 38 C.F.R. § 4.87, DC 6260 (2004).  
Therefore, the only way for the veteran to be granted a 
disability rating higher than the current 10 percent is by 
applying an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2004).

The new regulation is merely a codification of existing VA 
practice with respect to the maximum rating for tinnitus.  
There is no basis in the old regulations for a separate 10 
percent rating for each ear.  While the rating schedule does 
provide for rating each ear for otitis media, otitis externa, 
and ear neoplasms, it specifically does not address the 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Otitis media, otitis externa, and ear neoplasms are all 
conditions that may affect only one or both ears and may have 
separate complications when bilateral.

Tinnitus, on the other hand, has been defined by the Court as 
a ringing, buzzing noise in the ears.  See YT v. Brown, 9 
Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 
(1995) (citing Dorland's Illustrated Medical Dictionary 1725 
(27th ed. 1988)).  Thus, the Board finds that either tinnitus 
is present or it isn't and a single evaluation is appropriate 
whether the tinnitus is perceived as being bilateral or 
unilateral.  The Board also notes that 38 C.F.R. § 3.383 does 
not address tinnitus and that it is therefore not applicable 
to the veteran's claim for an increased rating for that 
disability.

Thus, the Board concludes that the old Diagnostic Code 6260 
provided for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, DC 6260; Cromley v. Brown, 7 Vet. App. 376, 
378 (1995) (10% is the highest level possible under the 
regulations for tinnitus).  See also Smith v. Brown, 7 Vet. 
App. 255, 259 (1994) (there is no statutory, regulatory, or 
case authority which requires the Board to make an award of 
10 percent for tinnitus for each ear for a total of 20 
percent).

Therefore, the Board finds that under both the old and the 
new regulations, a single 10 percent rating for tinnitus is 
the maximum allowable under the Rating Schedule.

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The relevant medical evidence includes service medical 
records from January 1968, which notes that the veteran has 
conditions that include tinnitus.  A VA audio examination 
report, dated in July 1968, shows a complaint of "constant 
ringing."  A second report, also dated July 1968, contains 
complaints of tinnitus.  Finally, a VA audio examination 
report, dated August 2002, notes that the veteran complained 
of ringing in both ears.  

In this case, the evidence does not suggest that the 
veteran's tinnitus has caused marked employment interference 
or requires frequent medical treatment.  There is no evidence 
suggesting that the veteran is unemployed due to his tinnitus 
and there is no evidence that he has been hospitalized 
specifically for that condition or that it has prevented him 
from working or significantly interfered with work.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher evaluation for tinnitus, currently 
rated as 10 percent disabling, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


